Citation Nr: 1219165	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  06-38 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the Veteran's service-connected major depression.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of April 2006 and April 2009 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

This case was previously before the Board in March 2011.  At that time, the Board granted an increased rating for the Veteran's major depression (assigning a 30 percent rating over the course of the entire appeals period) and denied the Veteran's claim for a TDIU.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In November 2011, the Court approved a Joint Motion for Remand, returning this case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The November 2011 Joint Motion found that the Board provided an inadequate statement of reasons and bases for not assigning a disability rating higher than 30 percent for the Veteran's major depression and for denying a TDIU.  With respect to the Veteran's claim for an increased rating for his depression, the parties instructed the Board to "adequately address all of the appellant's symptomatology . . . and provide adequate reasons or bases as to why his symptomatology failed to more nearly approximate the criteria for a higher disability rating."  With respect to the Veteran's TDIU claim, the parties found the claim to be inextricably intertwined with the Veteran's claim for an increased rating and that the Board did not discuss the Veteran's educational and vocational background in determining that he was still able to work.

In light of these findings, the Board believes that a remand is appropriate both to determine the current nature and severity of the Veteran's service-connected depression as well as to determine the particulars regarding his employability.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's VA treatment records dated from November 2009 and thereafter should be obtained and associated with his claims file.

2.  The Veteran should then undergo a VA examination to determine both the current severity of his service-connected depression as well as to consider whether his service-connected disabilities render him unable to secure or follow substantially gainful employment.  The examiner should review the Veteran's claims file and should indicate in the report provided that this review was accomplished.  

In completing the examination report, the examiner is asked to include comments as to the following:

a)  Is the Veteran now suffering from hallucinations or suicidal ideation?  When the Veteran has reported suffering from these symptoms, are they persistent or transitory?

b) Do the Veteran's service-connected disabilities as a whole (including major depression, tinea pedis, left arm thrombophlebitis, and loss of use of a creative organ) render him unable to secure or follow a substantially gainful occupation?  In answering this question, the examiner should identify each impairment/symptom found as a result of the service-connected disabilities, and then state the occupational impact that each impairment/symptom has on the Veteran's ability to be employed.  The examiner should state the functions which would be difficult or impossible to do as a result of the associated service-connected symptom/impairment.  In formulating this opinion, and if indicated, the examiner should also suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO/AMC shall then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


